                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


JAQUALINE MCGEE                                           CIVIL ACTION NO. 19-0106

VERSUS                                                   JUDGE DONALD E. WALTER

BOSSIER PARISH SCHOOL                                    MAGISTRATE JUDGE HORNSBY
BOARD, ET AL.


                                MEMORANDUM RULING

       Before the Court is a Motion to Dismiss filed by Defendants Bossier Parish School

Board ("BPSB"), David Hennigan ("Hennigan"), Sherri Pool ("Pool") 1 , Frank Reaugeau

("Reaugeau")2, David Thrash ("Thrash"), and Scott Smith ("Smith"). [Rec. Doc. 11].       Also

before the Court is a Motion to Dismiss filed by Defendants Red River United ("RRU") and

Jackie Lansdale ("Lansdale"). [Rec. Doc. 13]. Plaintiff, Jaqualine McGee ("McGee"), has not

filed an opposition to either motion. For the reasons assigned herein, Defendants' motions are

GRANTED.

                            BACKGROUND INFORMATION

       McGee is an employee of BPSB, where she formerly worked as a cafeteria manager.

McGee states that her performance as cafeteria manager was considered satisfactory until

January 2018, when the police interviewed her in connection with a criminal investigation of

another employee. [Rec. Doc. 1-2 at 3]. McGee states that after the interview she started to



1Plaintiff names Sherri Poole as a Defendant in her Complaint. However, BPSB's Director of
Human Resources is named Sherri Pool. [Rec. Doc. 11].

2 Plaintiff also names Frank Rauso as a Defendant in her Complaint. BPSB does not employ
anyone by that name. BPSB believes Plaintiff intended to name Frank Reaugeau, BPSB's Chief
Financial Officer. [Rec. Doc. 11].
receive reprimands.     See id.   On February 7, 2018, McGee was given a two-day suspension

without pay for the inappropriate use of school funds to purchase alcohol for the cafeteria

employee Christmas party. See id. at 6-7.     Shortly thereafter, on March 5, 2018, McGee was

given a written reprimand for her behavior at a scheduled community goodwill breakfast. See id.

at 8.      When community leaders arrived at her school to serve breakfast to students, McGee

informed them that the event had been canceled without verifying this information with her chain

of command. See id. According to BPSB, the event was not canceled, and McGee should have

responded to the situation in a more positive manner. See id.       McGee was given a written

reprimand, which noted that McGee exercised poor judgment and unsatisfactory work

performance by failing to call a supervisor and clear up any confusion before rudely sending

away the community leaders. See id. When McGee was presented with the written reprimand,

she signed it as follows: "This is not what happened, I'm signing because I read the reprimand."

See id.

          On March 8, 2018, Pool, BPSB's Human Resources Director, placed McGee on

administrative leave, with pay, while the matter was being investigated. See id. at 10. The same

day, Hennigan, BPSB Interim Food Service Supervisor, recommended to Smith, BPSB

Superintendent, that McGee be terminated for insubordination and dishonesty.       See id. at 11.

Hennigan found that the allegations set forth in the March 5, 2018, reprimand were correct based

on corroborating statements by Pool and Thrash, Principal of Bossier High School. See id.

          By letter dated July 3, 2018, Superintendent Smith informed McGee that he was

contemplating disciplinary action against her because of her actions at the community breakfast

and her lack of cooperation with the investigation of the incident. See id. at 14. McGee provided

a written statement to Smith containing her version of the events surrounding the community




                                               2
breakfast. See id. at 15-16. Smith was not swayed by McGee's explanation. Smith decided to

demote McGee to the position of food service technician. See id. at 17.        McGee states that a

younger, white female filled her management position. See id. at 3. Thereafter, McGee took

extended sick leave for injuries she alleges were sustained from a January 2018 slip and fall in a

freezer at the school. 3 See id. at 18-23, 47-48, 50-55, 59-60.

          McGee filed two official charges of discrimination with the Equal Employment

Opportunity Commission ("EEOC").          On September 11, 2018, McGee filed a charge against

BPSB with the EEOC and the Louisiana Commission on Human Rights, alleging discrimination

on the basis of race, age, and retaliation. See id. at 7.     In the charge, McGee states that she

began receiving reprimands shortly after she was interviewed by the police in connection with a

criminal investigation of another employee.       See id.     On September 17, 2018, the EEOC

dismissed McGee's case, provided her with notice of her right to sue, and cautioned that a

lawsuit must be filed within 90 days. See id. at 2.

          On November 14, 2018, McGee filed a second EEOC charge against her union, RRU,

alleging discrimination on the basis of race, color, sex, age, and genetic information. See id. at

78-82. 4 McGee described RRU's alleged discrimination as follows: "I think that [RRU] did not

represent me to the best of their ability. Instead of fighting for me, they only tried to work out an

agreement." See id. at 78.      On November 27, 2018, McGee received a right to sue letter from

the EEOC related to her charge against RRU. [Rec. Doc. 1 at 1].


3   McGee filed a workers' compensation claim for this injury. [Rec. Doc. 1-2 at 24-28].

4 The Court believes McGee intended to check the box for retaliation, but mistakenly checked
the box labeled genetic information. Title VII complaints may only encompass discrimination
related to the allegations contained in the EEOC charge or arising from the charge during the
course of the EEOC investigation. McClain v. Lufkin Indus., Inc., 519 F.3d 264, 273 (5th Cir.
2008).



                                                 3
        On January 28, 2019, McGee filed a Complaint in this Court seeking damages under Title

VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq. See id.       McGee named BPSB and its

employees Hennigan, Pool, Reaugeau, Thrash, and Smith as Defendants. See id.            McGee also

named her union, RRU, and two RRU employees, Lansdale and Elizabeth Gipson. See id.                 5


The Defendants move to dismiss McGee's claims with prejudice under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief may be granted. [Rec. Docs. 11

and 13].

                                     LAW AND ANALYSIS

I.     Rule 12(b)(6) standard

       Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain "a short and plain

statement of the claim showing that the pleader is entitled to relief." When a complaint falls

short of this directive, a defendant may move to dismiss the claim for "failure to state a claim

upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). In considering a 12(b)(6) motion,

the Court "accepts 'all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff."' Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.

2004) (quoting Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)).

       "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Igbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570, 127 S.Ct. 1955, 1974 (2007)).        Under this standard, "factual allegations must be



5Gipson is a former employee of RRU. RRU refused to accept service on Gipson's behalf
because she is no longer an employee. [Rec. Doc. 13 at 1]. On June 18, 2019, the Clerk of
Court dismissed Gipson from the lawsuit due to McGee's failure to timely serve Gipson with the
Complaint. [Rec. Doc. 18].



                                                 4
enough to raise a right to relief above the speculative level ... on the assumption that all the

allegations in the complaint are true (even if doubtful in fact)." Twombly. 550 U.S. at 555-56,

127 S.Ct. at 1965. If a pleading only contains "labels and conclusions" and "formulaic recitation

of the elements of a cause of action," the pleading does not meet the standards of Rule 8(a)(2).

Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949 (citation omitted). Courts do not have to accept legal

conclusions as facts. See id.   However, the Court "should not dismiss [a] claim unless the

plaintiff would not be entitled to relief under any set of facts or any possible theory that [she]

could prove consistent with the allegations in the complaint." Martin K. Eby, 369 F.3d at 467

(quoting Jones, 188 F.3d at 324).

II.     Claims against BPSB

        A claim under Title VII must be filed within 90 days of receipt of a right to sue letter

issued by the EEOC. See 42 U.S.C. § 2000e-5(t)(l); Taylor v. Books A Million, Inc., 296 F.3d

376, 379 (5th Cir. 2002).    The 90-day period to sue under Title VII functions as a statute of

limitations. See Espinoza v. Missouri Pac. R.R. Co., 754 F.2d 1247, 1250 (5th Cir. 1985).

Without evidence to the contrary, the Court must presume that a plaintiff receives an EEOC right

to sue letter within three days after it is mailed. See Jenkins v. City of San Antonio Fire Dept.,

784 F.3d 263,267 (5th Cir. 2015). The EEOC issued McGee a right to sue BPSB on September

17, 2018. [Rec. Doc. 1-2 at 1]. Thus, this Court must presume that Plaintiff received the letter

on September 20, 2018.      The deadline for McGee to file her lawsuit against BPSB was

December 19, 2018. McGee did not file her lawsuit until January 28, 2019, more than a month

late.   McGee has not alleged any facts in her Complaint to suggest that equitable tolling is

applicable in this case. Accordingly, McGee's claims against BPSB are untimely and must be

dismissed with prejudice.




                                                5
        The Court notes that even if McGee's claims against BPSB were not untimely, she has

not alleged sufficient facts to support her claim for Title VII retaliation. McGee's Complaint

centers upon her belief that she experienced retaliation after she was interviewed in connection

with a criminal investigation of a fellow employee, and suffered an injury on the job. Assuming

that the allegations are true for the purpose of this motion, retaliation premised on participation

in a criminal investigation is not a cognizable claim under Title VII.        Likewise, retaliation

against an employee for filing a workers' compensation claim does not create liability under

Title VII. 6

        Title VII forbids an employer from retaliating against an employee who files a charge of

discrimination or participates in an investigation of discrimination. See Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 59, 126 S.Ct. 2405, 2410 (2006). Title VII retaliation requires

a plaintiff to establish that (1) she participated in protected activity under Title VII; (2) her

employer took an adverse action; and (3) a causal connection exists between the protected

activity and adverse employment action. See McCoy v. City of Shreveport, 492 F.3d 551, 556-

57 (5th Cir. 2007). McGee did not allege that she engaged in Title VII protected activity prior

to being reprimanded or demoted, which is insufficient to state a Title VII retaliation claim.

        Similarly, even if McGee's claims against BPSB were timely, she has failed to present

sufficient facts to support a plausible claim for race or age discrimination under Title VII.    A

plaintiff is not required to plead a prima facie case based on discrimination at the pleading stage



6 McGee alleges in her Complaint that she began receiving reprimands in part because of her
injury at work. [Rec. Doc. 1 at 1]. Title VII does not address retaliation based on the filing of a
workers' compensation claim. This is a state law matter. It is unclear to the Court whether
McGee intended to assert a claim against BPSB for workers' compensation discrimination under
Louisiana law. To the extent McGee did assert such a claim, the Court declines to exercise
supplemental jurisdiction pursuant to 28 U.S.C. § 1367(c)(3), and the claim is DISMISSED
WITHOUT PREJUDICE.


                                                 6
for purposes of Rules 8 and l 2(b)( 6), but she must set forth sufficient allegations to enable the

court to reasonably infer that her employer discriminated against her because of a protected

characteristic. See Brown v. Metroplex Plumbing, No. 17-2131, 2017 WL 6466747, at *3 (N.D.

Tex. Oct. 5, 2017).   Although McGee filed an EEOC charge of discrimination, she did not

allege that BPSB discriminated against her because of her race or age. Rather, McGee contends

in her EEOC charge that she began experiencing reprimands after the police interviewed her.

[Rec. Doc. 1-2 at 3]. In her Complaint, McGee states:

       I feel I was retaliated against because I did not tell the police officers what they
       wanted to know about an employee, and that I fell in the freezer at the job. I was
       there [sic] target to get me out. Ten year [sic] employment not one write up.
       Within one month I had four or five write up [sic]. After I was placed on
       suspension, the white woman they put in my place had started changing my office
       around for herself. She told the techs that she will [sic] be taking my place.

[Rec. Doc. 1 at 2]. McGee's only statement about race or age in her EEOC charge is as follows:

"While out on leave, I learned that my cafeteria manager position was filled by a younger white

female." [Rec. Doc. 1-2 at 3]. McGee has offered no facts alleging that any action taken by

BPSB, including her replacement as cafeteria manager, was motivated by race or age. To the

contrary, McGee clearly states that BPSB was motivated by her interaction with the police and a

workplace injury. This is insufficient to support a plausible claim for Title VII race or age

discrimination.

III.   Claims against BPSB employees

       McGee also named BPSB employees Hennigan, Pool, Reaugeau, Thrash, and Smith as

Defendants in her complaint. However, these individuals are not subject to liability under Title

VII.    "[R]elief under Title VII is available only against an employer, not an individual

supervisor or fellow employee." Foley v. Univ. of Houston Sys., 355 F.3d 333, 340 n. 8 (5th

Cir. 2003) (citing 42 U.S.C. § 2000e(b)'s definition of employer). Individual employees cannot



                                                7
be held liable under Title VII in either their individual or official capacities. See id.; Umoren v.

Plano Indep. Sch. Dist., 457 F. App'x 422, 425 (5th Cir. 2012). Therefore, McGee's claims

against Hennigan, Pool, Reaugeau, Thrash, and Smith must be dismissed with prejudice.

IV.     Claims against RRU and its employees

        McGee also filed Title VII claims against her union, RRU, and RRU employees Lansdale

and Gipson. As noted above, these. claims stem from a separate EEOC charge filed against

RRU. McGee received her EEOC letter of her right to sue RRU on November 27, 2018. [Rec.

Doc. 1-2 at 78-82]. Because McGee filed her lawsuit within 90 days, her claims against RRU

and Lansdale are timely filed.

        RRU argues that McGee's claims should be dismissed because her Complaint does not

allege that RRU or its employees had any involvement in BPSB's decision to demote her or

replace her with a younger, white woman.         [Rec. Doc. 13-1 at l].      The Court agrees that

McGee's Complaint does not suggest that RRU was responsible for BPSB's decision to demote

her from cafeteria manager to cafeteria technician.      McGee merely alleges that RRU did not

represent her to the best of their ability. [Rec. Doc. 1-2 at 78]. Accepting this allegation as true,

it is simply insufficient to sustain a claim of Title VII discrimination against RRU or its

employees. There is no mention of any discrimination by RRU, Lansdale, or Gipson on the basis

of race, color, religion, sex, national origin, or genetic information as noted in McGee's charge

of discrimination.

       Moreover, the Court notes that McGee did not have an employment relationship with

RRU or its employees. Title VII only authorizes private suits against employers. See 42 U.S.C.

§ 2000e(b). Because neither RRU nor Landsdale had an employment relationship with McGee,

there is no liability under Title VII.   For these reasons, McGee has failed to state a plausible




                                                 8
claim against RRU or Lansdale for which relief may be granted. McGee's claims against RRU

and Lansdale must be dismissed with prejudice.

                                      CONCLUSION

       Based on the foregoing reasons, the Motion to Dismiss [Rec. Doc. 11] filed by BPSB,

Hennigan, Pool, Reaugeau, Thrash, and Smith is GRANTED.              The Motion to Dismiss [Rec.

Doc. 13] filed by RRU and Lansdale is GRANTED.

       Plaintiffs Title VII claims against BPSB are hereby DISMISSED WITH PREJUDICE.

Plaintiffs claims against Hennigan, Pool, Reaugeau, Thrash, and Smith are DISMISSED

WITH PREJUDICE. Plaintiffs claims against RRU and Landsdale are DISMISSED WITH

PREJUDICE.      The Court declines to exercise supplemental jurisdiction over Plaintiffs state

law claim against BPSB for workers' compfsation retaliation, and it is DISMISSED

WITHOUT PREJUDICE, pursuant to 28 U.S/b. § 1367(c)(3).

       THUS DONE AND SIGNED, this         Zt         day of June, 2019.




                                                      DO ALD E. WALTER
                                                      UNITED STATES DISTRICT JUDGE




                                                 9
